Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-7, 9-22 and 24-30 are pending in this application.
4.	Claims 1, 4, 11, 16, 19 and 24 have been amended.
Response to Arguments
5.	Applicant's arguments filed October 11, 2021  have been fully considered but they are not persuasive. 
6. 	Applicant contends that " Tadmor, Hall, and Zhu (individually or when combined) fail to describe or make obvious a method comprising, at least, “illuminating, using at least one light source, the scene using a sequence of two or more periods, each period including a respective transmission portion during which a plurality of light pulses are emitted onto the scene and including a respective non- transmission portion corresponding to an absence of emitted light, wherein a first non-transmission portion of a first period occurs after a first plurality of light pulses of the first period and before a second plurality of light pulses of a second period, wherein each light pulse of the plurality of emitted light pulses is emitted from the at least one light source at a selected transmit power level, and wherein a duration of each non-transmission portion is based at least in part on the selected transmit power level at which each light pulse is emitted,” as recited in claim 1.” Further on, “Zhu (individually or in any combination with Tadmor and/or Hall) fails to describe that a duration of each non-transmission portion is based on a selected transmit power level at which each light pulse is emitted.”. 
Examiner respectfully disagrees. Zhu(US 10,466,342 B1) discloses adaptive coding for lidar systems. The Lidar system 100 may comprise an adaptive coding module 110, an emitting module 120, a receiving module 130 and a signal analysis module 140. The emitting module 120 may be in communication with the adaptive coding module 110. The emitting module 120 may be configured to emit encoded light pulses 150 according to a coding scheme generated by the adaptive coding module 110. The receiving module 130 may comprise detectors and various other optical components configured to detect or collect returned light pulses or signals 160. The adaptive coding module 110 may be configured to generate or determine a coding scheme that can adapt to a real-time coding condition. In some cases, the coding scheme may be changed dynamically by the adaptive coding module 110 so as to minimize the impact of unintended signals or better distinguish from other unintended signals. 
In Fig. 2, for example, a multi-pulse sequence 210 may comprise multiple pulses 211. A multi-pulse sequence may also be referred to as an encoded sequence (of pulses). A multi-pulse sequence may comprise any number of pulses. For example, at least one, two, three, four, five, six, seven, eight, nine, ten or more pulses may be generated within a short period of time Ti2 and form a multi-pulse sequence. The duration may be, for example, no more than 10 ns, 20 ns, 30 ns, 40 ns, 50 ns, 60 ns, 70 ns, 80 ns, 90 ns, 100 ns, 200 ns, 300 ns, 400 ns, 500 ns, 600 ns, 700 
The multiple pulses 211 may have varied amplitude (e.g., Am) or constant amplitude within a multi-pulse sequence 210. For example, multiple pulses in a multi-pulse sequence encoded according to a coding scheme 205 may have varied amplitude (peak power). In some cases, the amplitudes of the multiple pulses may be used by the signal analysis module for decoding or identifying an encoded sequence. In some cases, a derivative of the amplitude such as ratio tween the amplitudes of any two pulses may be used by the signal analysis module for decoding or identifying an encoded sequence. The multiple pulses 211 may have varied duration within a sequence. In some cases, a temporal profile of a sequence may be defined by the number of pulses, time intervals (e.g., Ti1), duration of the sequence (e.g., Ti2), amplitude of the pulses, or a combination thereof in a sequence. 
A coding scheme may be selected from a plurality of coding schemes based on a coding condition. A coding scheme may be selected using a set of rules or a predictive model. A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others. Details about the coding condition are discussed later herein. (Thus, the selected coding scheme 
The set of rules may be hand-crafted rules or defined by users. By executing the set of rules against a current coding condition, a coding scheme may be selected or determined. For example, a coding scheme may be selected by comparing a detected signal-noise-ratio (SNR) to a pre-determined threshold, detecting a complexity of the environment (e.g., density of objects in an environment, distance to potential objects, etc), detecting a power consumption mode/level (e.g., power saving mode), extracting a signature or temporal profile of exogenous signals, obtaining local weather condition, any combination of the above and various others[See Zhu: at least Figs. 2-3 and col. 8 lines 23-60, col. 9 line 29-39, col. 12 lines 30-col. 13 line 54, col. 15 line 13-col. 16 line 3]. Therefore, the multi-pulse sequences are dependent on the coding scheme that is adapted by the Lidar system 100 , that is, the Lidar system 100 is configured to adapt the coding scheme(of transmission and non-transmission of pulses). Further on,  
Accordingly, the power level for the multi-pulse sequence is selected by the Lidar system 100. Each of the light pulses in the sequence is emitted by the light source, in this case the Lidar, at a selected transmit power level. Further on, the duration of non-transmission depends in part on the duration of each multi-pulse sequence, the number of consecutive pulses within a period of time and the power of the pulses.
Also, it is within the level of one of ordinary skill to vary amplitude and duration of the pulses. So one of ordinary skill would understand a full power light source(requires warm up time) which is different than a half power light source(less time). 
Accordingly, the Office stands their position that the cited prior art as on record meets with the contended limitations.

with respect to dependent claims 11 and 24, Applicant submits that the combination of Tadmor, Hall, and Zhu fails to describe “wherein the selected transmit power level exceeds a maximum specified power level for continuous wave of the at least one light source, and wherein the duration of each non-transmission portion is based at least in part on the selected transmit power level exceeding the maximum specified power level for continuous wave of the at least one light source,” as claimed.". 
Examiner respectfully disagrees. Hall(US 2019/0072771 A1) discloses a pulsing depth measurement scheme 400 that includes a single structured light projector. Plot 410 shows the peak power of pulses projected by the structured light projector and plot 420 shows the temperature in a vicinity of the structured light projector as function of time. The temperature in a vicinity of the structured light projector reaches a temperature limit of the depth measurement scheme 400 while the structured light projector emits each of the five pulses. However, temperature in the vicinity of the structured light projector stays at the temperature limit for a very short period of time (i.e., less than the duration of a pulse). That avoids accumulation of too much heat in the vicinity of the structured light projector. During time durations between the pulses, the structured light projector is inactive, allowing heat generated during emission of the pulses to dissipate. Thus, the pulsing depth measurement scheme 400 reaches the temperature limit to generate high -peak- power pulses of structured light; and at the same time, because it stays at the temperature limit for a very short period of time and the structured light projector is inactive during the pulses, overheating of the system is avoided [See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054].
 Thus, the pulsing depth measurement scheme 400 reaches the temperature limit to generate high-peak-power pulses of structured light allowing for continuous operation avoiding the overheating of the pulsed illuminator.
Zhu(US 10,466,342 B1) discloses adaptive coding for Lidar systems. More specifically, a Lidar system employing adaptive coding schemes. In some embodiments, the coding scheme further comprises information about a successive signal emitted by the light source. For example, the information may indicate the successive signal is multi-pulse sequence having a different temporal profile or that successive signal is a single pulse. A coding scheme may be selected from a plurality of coding schemes based on a coding condition. A coding scheme may be selected using a set of rules or a predictive model. A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others. Details about the coding condition are discussed later herein. (Thus, the selected coding scheme (that defines the time of transmission and non-transmission of light pulses) is based on the Lidar system power consumption and temperature.)  
The set of rules may be hand-crafted rules or defined by users. By executing the set of rules against a current coding condition, a coding scheme may be selected or determined. For example, a coding scheme may be selected by comparing a detected signal-noise-ratio (SNR) to a pre-determined threshold, detecting a complexity of the environment (e.g., density of objects in an environment, distance to potential objects, etc), detecting a power consumption mode/level (e.g., power saving mode), extracting a signature or temporal profile of exogenous signals, obtaining local weather condition, any combination of the above and various others[See at least Figs. 2-3 and col. 1 line 60- col. 2 line 20, col. 8 lines 23-60, col. 9 line 29- 39, col. 12 lines 30-col. 13 line 54, col. 15 line 13-col. 16 line 3].  
Therefore, in Zhu, the multi-pulse sequences are dependent on the coding scheme that is adapted by the Lidar system 100 and the coding scheme (that defines the time of transmission and non-transmission of  light pulses, their amplitude, etc) is determined based on many factors 
 Accordingly, the Office stands their position that the cited prior art as on record meets with the contended limitations.
 All remaining arguments that are dependent on the aforementioned arguments are therefore deemed unpersuasive. 
Accordingly, the grounds of rejection are deemed proper.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 1-5, 9-11, 15-20, 24-26  and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tadmor et al.(US 2019/0181171 A1)(hereinafter Tadmor) in view of Hall(US 2019/0072771 A1)(hereinafter Hall) in further view of Zhu et al.(US 10,466,342 B1).
Regarding claims 1 and 16, Tadmor discloses a method for sensing a scene and an apparatus[See Tadmor: at least Figs. 1-3, 23 and par. 0083-0085, 0091, 0097 regarding time-of-flight (ToF) imaging system and method for a time-of-flight (ToF) imaging system for depth measurement of a target object 120 by illuminating the object or scene], comprising: 
a memory; and a processor coupled to the memory [See Tadmor: Fig. 23 and par. 0143-0144 regarding image sensing system for evaluating the methods described. Image sensing system 2300 can also have a processor 2370 and a power supply system 2380. (the use of memory with a processor such as 2370 is implicitly disclosed)] and configured to:
illuminating, using at least one light source, / at least one light source configured to illuminate,  the /a scene using a sequence of two or more periods[See Tadmor: at least Figs. 1-3, 7A, 8 and par. 0083-0085, 0091, 0097 regarding  illuminating the object or scene with light pulses using a sequence of temporal windows and applying a convolution process to the optical signal received at the sensor…], each period including a respective transmission portion during which a plurality of light pulses are emitted onto the scene[See Tadmor: at least Figs. 1-3, 7A, 8 and par. 0083-0085, 0091, 0097 regarding  illuminating the object or scene with light pulses using a sequence of temporal windows and applying a convolution process to the optical signal received at the sensor… As shown in Fig. 8, multiple groups of calibration illumination pulses P-1, P-2, .  . . , P-N are emitted using a sequence of shutter windows that includes delay times representing a range of depth…].
Tadmor does not explicitly disclose each period including a respective non-transmission portion corresponding to an absence of emitted light.
However, including non-transmission portions corresponding to an absence of emitted light with transmission portions of light pulses emitted onto a scene was well known in the art at the time of the invention was filed as evident from the teaching of Hall[See Hall: at least Figs. 4-5, par. 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector,, he plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  For the purpose of illustration and simplicity, the plot 410 shows five pulses of structured light emitted by the structured light projector.  But the structured light projector may emit a large number of pulses, such as hundreds or thousands, to achieve adequate signal-to-noise ratio. In the plot 410, the five pulses have a same pulse duration.  For example, each pulse may have a pulse duration of 100 ns, and a time duration (e.g., 100 ms) between two adjacent pulses can be significantly longer than the pulse duration.  In other embodiments, the pulses may have different pulse durations or peak powers.  Likewise, time duration between two adjacent pulses can be different… (As shown from the figures, between periods, there is a pulse duration followed by a time duration when the structured light projector is not transmitting pulses of structured light)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor with Hall teachings by including “each period including a respective non-transmission portion corresponding to an absence of emitted light” because this combination will have the advantage of providing a  pulsed illumination timing scheme to capture image light when sensing a scene[See Hall: at least Figs. 4-5, par. 0048-0054].
[See Tadmor: at least Figs. 1-3, 7A, 8 and par. 0083-0085, 0091, 0097 regarding  as shown in Fig. 8, multiple groups of calibration illumination pulses P-1, P-2, .  . . , P-N are emitted using a sequence of shutter windows that includes delay times representing a range of depth. Each group of light pulses is followed by a readout operation, R-1, R-2, .  . . , R-N, respectively.  In each readout, the light from the optical feedback device are sensed in the feedback region of the pixel array of the sensor.  The readout data is then analyzed using a convolution process to determine ToF depth data as describe above in connections with FIGS. 5, 6, and 7A-7C …See Hall: at least Figs. 4-5, par. 0048-0054, 0064-0065 regarding In some embodiments, for depth sensing based on structured light illumination, the DMA 300 captures a portion of the reflected pulses of structured light distorted by shapes of the objects in the local area, and uses triangulation calculation to obtain a depth map of the local area. In alternate embodiments, e.g., for depth sensing based on time-of-flight, the DMA 300 determines the depth information using a ratio of charges stored in storage regions associated with each photodiode of a depth camera.  In this case, the depth camera can be configured to store photoelectrons in each storage regions associated with an intensity of received light for a particular amount of time. ]; and
continuously accumulating, by the sensor, / at least one sensor configured to: continuously accumulate photoelectric charge indicative of the received light pulses during an entirety of the sequence[See Tadmor: at least Figs. 1-3, 7A, 8-9, 12-15, 20A-20E and par. 0083-0085, 0091, 0097 regarding  as shown in Fig. 8, multiple groups of calibration illumination pulses P-1, P-2, .  . . , P-N are emitted using a sequence of shutter windows that includes delay times representing a range of depth. Each group of light pulses is followed by a readout operation, R-1, R-2, .  . . , R-N, respectively.  In each readout, the light from the optical feedback device are sensed in the feedback region of the pixel array of the sensor.  The readout data is then analyzed using a convolution process to determine ToF depth data as describe above in connections with FIGS. 5, 6, and 7A-7C…(It is understood that the readout circuit received the accumulated photoelectric charge). See Hall: at least Figs. 4-5, par. 0048-0054, 0064-0065 regarding In some embodiments, for depth sensing based on structured light illumination, the DMA 300 captures a portion of the reflected pulses of structured light distorted by shapes of the objects in the local area, and uses triangulation calculation to obtain a depth map of the local area. In alternate embodiments, e.g., for depth sensing based on time-of-flight, the DMA 300 determines the depth information using a ratio of charges stored in storage regions associated with each photodiode of a depth camera.  In this case, the depth camera can be configured to store photoelectrons in each storage regions associated with an intensity of received light for a particular amount of time. Also, in embodiments where the pulsed illuminator assembly 310 includes a single structured light projector emitting a series of pulses of structured light, the exposure duration for a pulse of structured light begins before or at the same time with the structured light projector emits the pulse of structured light.  The detector collects photoelectrons during the exposure duration and stores the photoelectrons into a storage region.  The detector repeats this process until photons of the last pulse emitted by the structured light projector are collected…].
Tadmor and Hall do not explicitly disclose wherein each light pulse of the plurality of emitted light pulses is emitted from the at least one light source at a selected transmit power level, and wherein a duration of each non transmission portion is based at least in part on the selected transmit power level at which each light pulse is emitted / wherein each light pulse of the plurality of emitted light pulses is emitted at a selected transmit power level, and wherein a duration of each non-transmission portion is based at least in part on the selected transmit power level at which each light pulse is emitted. 
[See at least Figs. 2-3 and col. 12 line 30- col. 13 line 54, col. 15 line 13- col. 16 line 3 regarding multi-pulse sequence 210 may comprise multiple pulses 211. A multi-pulse sequence may comprise any number of pulses.  For example, at least one, two, three, four, five, six, seven, eight, nine, ten or more pulses may be generated within a short period of time Ti2 and form a multi-pulse sequence. The duration may be, for example, no more than 10 ns, 20 ns, 30 ns, 40 ns, 50 ns, 60 ns, 70 ns, 80 ns, 90 ns, 100 ns, 200 ns, 300 ns, 400 ns, 500 ns, 600 ns, 700 ns, 800 ns, 900 ns, 1 μs, 2 μs, 3 μs, 4 μs, 5 μs, or more.  The duration Ti2 of different multi-pulse sequences may or may not be the same.  In some cases, the duration Ti2 of consecutive multi-pulse sequences can be different.  The number of pulses in successive multi-pulse sequences may or may not be the same.  For example, there can be three pulses in a multi-pulse sequence encoded according to a coding scheme 201 and two pulses in a multi-pulse sequence encoded according to another coding scheme 209… The multiple pulses 211 may have varied amplitude (e.g., Am) or constant amplitude within a multi-pulse sequence 210.  For example, multiple pulses in a multi-pulse sequence encoded according to a coding scheme 205 may have varied amplitude(peak power)…Also see col. 6 line 50-65, col. 8 lines 61- col. 9 line 39 regarding  The Lidar system 100 may be configured to be capable of generating multi-pulse sequences…  A coding scheme may be selected from a plurality of coding schemes based on a coding condition.  A coding scheme may be selected using a set of rules or a predictive model.  A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others… (Accordingly, each of the light pulses in the sequence is emitted by the light source, in this case the Lidar, at a selected transmit power level. Further on, the duration of non-transmission depends in part on the duration of each multi-pulse sequence, the number of pulses and the power of the pulses)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor and Hall with Zhu teachings by including “wherein each light pulse of the plurality of emitted light pulses is emitted from the at least one light source at a selected transmit power level, and wherein a duration of each non transmission portion is based at least in part on the selected transmit power level at which each light pulse is emitted / wherein each light pulse of the plurality of emitted light pulses is emitted at a selected transmit power level, and wherein a duration of each non-transmission portion is based at least in part on the selected transmit power level at which each light pulse is emitted” because this combination will have the advantage of providing a method to emit multi-pulsed sequences by a light source [See Zhu: at least Figs. 2-3 and col. 12 line 30- col. 13 line 54, col. 15 line 13- col. 16 line 3].
Further on, Zhu also teaches or suggests wherein a first non-transmission portion of a first period occurs after a first plurality of light pulses of the first period and before a second plurality of light pulses of a second period [See Zhu: at least Figs. 2-3 and col. 12 line 30- col. 13 line 54, col. 15 line 13- col. 16 line 3 regarding multi-pulse sequence 210 may comprise multiple pulses 211. A multi-pulse sequence may comprise any number of pulses.  For example, at least one, two, three, four, five, six, seven, eight, nine, ten or more pulses may be generated within a short period of time Ti2 and form a multi-pulse sequence. The duration may be, for example, no more than 10 ns, 20 ns, 30 ns, 40 ns, 50 ns, 60 ns, 70 ns, 80 ns, 90 ns, 100 ns, 200 ns, 300 ns, 400 ns, 500 ns, 600 ns, 700 ns, 800 ns, 900 ns, 1 μs, 2 μs, 3 μs, 4 μs, 5 μs, or more.  The duration Ti2 of different multi-pulse sequences may or may not be the same.  In some cases, the duration Ti2 of consecutive multi-pulse sequences can be different.  The number of pulses in successive multi-pulse sequences may or may not be the same.  For example, there can be three pulses in a multi-pulse sequence encoded according to a coding scheme 201 and two pulses in a multi-pulse sequence encoded according to another coding scheme 209… The multiple pulses 211 may have varied amplitude (e.g., Am) or constant amplitude within a multi-pulse sequence 210.  For example, multiple pulses in a multi-pulse sequence encoded according to a coding scheme 205 may have varied amplitude(peak power)…Also see col. 6 line 50-65, col. 8 lines 61- col. 9 line 39 regarding  The Lidar system 100 may be configured to be capable of generating multi-pulse sequences…  A coding scheme may be selected from a plurality of coding schemes based on a coding condition.  A coding scheme may be selected using a set of rules or a predictive model.  A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others… (Accordingly, the duration of non-transmission depends on the duration of each multi-pulse sequence, the number of consecutive pulses within a period of time. )].
Regarding claims 2 and 17, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims.
Further on, Tadmor and Hall teach or suggests further comprising: transferring the accumulated photoelectric charge to a readout circuit after an end of the sequence / further comprising a processor configured to: transfer the accumulated photoelectric charge to a readout circuit after an end of the sequence[See Tadmor: at least Figs. 1-3, 7A, 8-9, 12-15, 20A-20E and par. 0083-0085, 0091, 0097 regarding  as shown in Fig. 8, multiple groups of calibration illumination pulses P-1, P-2, .  . . , P-N are emitted using a sequence of shutter windows that includes delay times representing a range of depth. Each group of light pulses is followed by a readout operation, R-1, R-2, .  . . , R-N, respectively.  In each readout, the light from the optical feedback device are sensed in the feedback region of the pixel array of the sensor.  The readout data is then analyzed using a convolution process to determine ToF depth data as describe above in connections with FIGS. 5, 6, and 7A-7C…(It is understood that the readout circuit received the accumulated photoelectric charge). See Hall: at least Figs. 3-5, par. 0034, 0048-0054, 0064-0065 regarding for example, in embodiments where the pulsed illuminator assembly 310 includes a single structured light projector emitting a series of pulses of structured light, the exposure duration for a pulse of structured light begins before or at the same time with the structured light projector emits the pulse of structured light.  The detector collects photoelectrons during the exposure duration and stores the photoelectrons into a storage region.  The detector repeats this process until photons of the last pulse emitted by the structured light projector are collected.  The detector can read out, from the storage region, photoelectrons accumulated over the series of pulses.  The read out can be done after photons of the last pulse are collected…]..  
Regarding claims 3 and 18, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims. Further on, Tadmor and Hall teach or suggests wherein the receiving comprises: configuring a photodiode to continuously receive photons during each transmission portion of the sequence / further comprising a processor, wherein to receive the plurality of light pulses, the processor is configured to : configure a photodiode of the at least one sensor to continuously receive photons during each transmission portion of the sequence[See Tadmor: at least Figs. 8-15 and par. 0104, 0106, 0109, 0111-0114 regarding  pixel cell 1150 has a shutter gate 1111 disposed between the photodiode PPD 1114 and the drain region 1153.  The shutter gate 1111 is controlled by a global shutter signal (GS) to apply a bias voltage to bias the photodiode (e.g., a pinned photodiode or PPD) for light sensing.  A storage diode (SD) 1118 is coupled to the photo diode PPD 1114 through a first transfer gate 1112 controlled by a first transfer signal (TX1). In the exposure period, the global shutter (GS) signal is turned on in a first plurality of time windows 1210 to activate the photodiode to sense light reflected from a target as a result of a corresponding plurality of emitted light pulses.  A delay time between each time window and a corresponding emitted light pulse is designated as D1, as described above in connection with FIGS. 8 and 9…(thus, the photodiode is configured to continuously receive the light pulses). See Hall: at least Figs. 3-5, par. 0032-0034, 0037-0038, 0048-0054, 0064-0065 regarding The detector comprises an arrays of photodiodes.  A photodiode is sensitive to light and converts collected photons to photoelectrons.  Each of the photodiodes has one or more storage regions that store the photoelectrons.  The depth camera assembly 320 reads out the stored photoelectrons from the one or more storage regions of each photodiode to obtain image data.  During the readout, the depth camera assembly 320 can convert the photoelectrons into digital signals (i.e., analog-to-digital conversion)...For example, in embodiments where the pulsed illuminator assembly 310 includes a single structured light projector emitting a series of pulses of structured light, the exposure duration for a pulse of structured light begins before or at the same time with the structured light projector emits the pulse of structured light.  The detector collects photoelectrons during the exposure duration and stores the photoelectrons into a storage region.  The detector repeats this process until photons of the last pulse emitted by the structured light projector are collected.  The detector can read out, from the storage region, photoelectrons accumulated over the series of pulses.  The read out can be done after photons of the last pulse are collected……(thus, the photodiode is configured to continuously receive the light pulses).].
Regarding claims 4 and 19, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims. Further on, Hall [See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector,, he plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  For the purpose of illustration and simplicity, the plot 410 shows five pulses of structured light emitted by the structured light projector.  But the structured light projector may emit a large number of pulses, such as hundreds or thousands, to achieve adequate signal-to-noise ratio. In the plot 410, the five pulses have a same pulse duration.  For example, each pulse may have a pulse duration of 100 ns, and a time duration (e.g., 100 ms) between two adjacent pulses can be significantly longer than the pulse duration.  In other embodiments, the pulses may have different pulse durations or peak powers.  Likewise, time duration between two adjacent pulses can be different… (As shown from the figures, between periods, there is a pulse duration followed by a time duration when the structured light projector is not transmitting pulses of structured light). Further on, in one embodiment, the detector uses global shutter scanning.  The detector includes a global shutter that is synchronized with the pulsed illuminator assembly 310.  For example, the global shutter opens and scans during each pulse of structured light and closes when the pulse ends.  Thus, the global shutter blocks accumulation of photos from ambient light.(Accordingly, the duration of non-transmission depends on the duration of each multi-pulse sequence, the number of consecutive pulses within a period of time. The Lidar system is gonna be disabled during the non-transmission of a multi-pulse sequence. Alternately, the lidar is enabled when transmitting the multi-pulse sequence)]..  
Regarding claims 5 and 20, Tadmor, Hall and Zhu teach all the limitations of claims 4 and 19, and are analyzed as previously discussed with respect to those claims. Further on, Hall teaches or suggests wherein the preventing comprises: disabling the accumulation of photoelectric charge during each non-transmission portion of the sequence / wherein to prevent reception of ambient light, the processor is configured to: disable the accumulation of photoelectric charge during each non-transmission portion of the sequence[See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector,, he plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  For the purpose of illustration and simplicity, the plot 410 shows five pulses of structured light emitted by the structured light projector.  But the structured light projector may emit a large number of pulses, such as hundreds or thousands, to achieve adequate signal-to-noise ratio. In the plot 410, the five pulses have a same pulse duration.  For example, each pulse may have a pulse duration of 100 ns, and a time duration (e.g., 100 ms) between two adjacent pulses can be significantly longer than the pulse duration.  In other embodiments, the pulses may have different pulse durations or peak powers.  Likewise, time duration between two adjacent pulses can be different… (As shown from the figures, between periods, there is a pulse duration followed by a time duration when the structured light projector is not transmitting pulses of structured light). Further on, in one embodiment, the detector uses global shutter scanning.  The detector includes a global shutter that is synchronized with the pulsed illuminator assembly 310.  For example, the global shutter opens and scans during each pulse of structured light and closes when the pulse ends.  Thus, the global shutter blocks accumulation of photos from ambient light.].  
Regarding claims 9 and 25, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims. Further on, Hall and Zhu teach or suggest wherein the plurality of emitted light pulses are emitted from the at least [See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector, the plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  The plot 420 shows temperature in a vicinity of the structured light projector as a function of time.  The temperature in a vicinity of the structured light projector reaches a temperature limit of the depth measurement scheme 400 while the structured light projector emits each of the five pulses.  However, temperature in the vicinity of the structured light projector stays at the temperature limit for a very short period of time (i.e., less than the duration of a pulse).  That avoids accumulation of too much heat in the vicinity of the structured light projector.  During time durations between the pulses, the structured light projector is inactive, allowing heat generated during emission of the pulses to dissipate.  Thus, the pulsing depth measurement scheme 400 reaches the temperature limit to generate high-peak-power pulses of structured light; and at the same time, because it stays at the temperature limit for a very short period of time and the structured light projector is inactive during the pulses, overheating of the system is avoided…(Thus, the light pulse sequence is also based on the heat characteristics of the pulsed illuminator). See Zhu: at least Figs. 1-3 and col. 6 line 50-65, col. 8 lines 61- col. 9 line 39 regarding  The Lidar system 100 may be configured to be capable of generating multi-pulse sequences…  A coding scheme may be selected from a plurality of coding schemes based on a coding condition.  A coding scheme may be selected using a set of rules or a predictive model.  A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others… ]. 
Regarding claims 10 and 26, Tadmor, Hall and Zhu teach all the limitations of claims 9 and 25, and are analyzed as previously discussed with respect to those claims. Further on, Hall and Zhu teach or suggest wherein the heat characteristic comprises a temperature value, and wherein the duration of each non-transmission portion is selected to prevent damage to the at least one light source based on a temperature of the at least one light source being greater than the temperature value during a corresponding transmission portion of the plurality of the transmission portions of the sequence[See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector, the plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  The plot 420 shows temperature in a vicinity of the structured light projector as a function of time.  The temperature in a vicinity of the structured light projector reaches a temperature limit of the depth measurement scheme 400 while the structured light projector emits each of the five pulses.  However, temperature in the vicinity of the structured light projector stays at the temperature limit for a very short period of time (i.e., less than the duration of a pulse).  That avoids accumulation of too much heat in the vicinity of the structured light projector.  During time durations between the pulses, the structured light projector is inactive, allowing heat generated during emission of the pulses to dissipate.  Thus, the pulsing depth measurement scheme 400 reaches the temperature limit to generate high-peak-power pulses of structured light; and at the same time, because it stays at the temperature limit for a very short period of time and the structured light projector is inactive during the pulses, overheating of the system is avoided…(Thus, the light pulse sequence is also based on the temperature to prevent overheating of the pulsed illuminator) See Zhu: at least Figs. 1-3 and col. 6 line 50-65, col. 8 lines 61- col. 9 line 39 regarding  The Lidar system 100 may be configured to be capable of generating multi-pulse sequences…  A coding scheme may be selected from a plurality of coding schemes based on a coding condition.  A coding scheme may be selected using a set of rules or a predictive model.  A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others…].  
Regarding claims 11 and 24, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims. Further on, Hall and Zhu teach wherein the selected transmit power level exceeds a maximum specified power level for continuous wave  of the at least one light source, and wherein the duration of each non-transmission portion is based at least in part on the selected transmit power level exceeding the maximum specified power level for continuous wave  of the at least one light source [See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector, the plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  The plot 420 shows temperature in a vicinity of the structured light projector as a function of time.  The temperature in a vicinity of the structured light projector reaches a temperature limit of the depth measurement scheme 400 while the structured light projector emits each of the five pulses.  However, temperature in the vicinity of the structured light projector stays at the temperature limit for a very short period of time (i.e., less than the duration of a pulse).  That avoids accumulation of too much heat in the vicinity of the structured light projector.  During time durations between the pulses, the structured light projector is inactive, allowing heat generated during emission of the pulses to dissipate.  Thus, the pulsing depth measurement scheme 400 reaches the temperature limit to generate high-peak-power pulses of structured light; and at the same time, because it stays at the temperature limit for a very short period of time and the structured light projector is inactive during the pulses, overheating of the system is avoided…(Thus, , the pulsing depth measurement scheme 400 reaches the temperature limit to generate high-peak-power pulses of structured light allowing for continuous signaling avoiding the overheating of the pulsed illuminator). See Zhu: at least Figs. 2-3 and col. 8 lines 23-60, col. 9 line 29-39, col. 12 lines 30-col. 13 line 54, col. 15 line 13-col. 16 line 3 regarding A coding scheme may be selected from a plurality of coding schemes based on a coding condition. A coding scheme may be selected using a set of rules or a predictive model. A coding condition may comprise information about an environment of the Lidar system (e.g., geolocation of the Lidar system, weather, sparsity of target objects in the environment, distance to potential target objects, etc), the Lidar system (e.g., power consumption, temperature, etc), signal environment (e.g., noise signals, exogenous signals, channel condition, etc) and various others. Details about the coding condition are discussed later herein. (Thus, the selected coding scheme (that defines the time of transmission and non-transmission of  light pulses, their amplitude, etc) is based on the Lidar system power consumption and temperature. The adaptive coding scheme of the Lidar system allows to determine whether to transmit a continuous wave signal in accordance to power consumption and temperature. Also, it is within the level of one of ordinary skill to vary amplitude and duration of the pulses. So one of ordinary skill would understand a full power light source (requires warm up time) which is different than a half power light source(less time).)].  
Regarding claims 15 and 30, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 28, and are analyzed as previously discussed with respect to those claims. Further on, Hall  and Zhu teach or suggest further comprising: dynamically adjusting at least one transmission portion of a plurality of transmission portions of the sequence  of or a number of the plurality of [See Hall: at least Figs. 4-5, par. 0035-0036, 0048-0054 regarding FIG. 4 illustrates a pulsing depth measurement scheme 400 including a single structured light projector, the plot 410 shows peak power of pulses projected by the structured light projector as a function of time.  For the purpose of illustration and simplicity, the plot 410 shows five pulses of structured light emitted by the structured light projector.  But the structured light projector may emit a large number of pulses, such as hundreds or thousands, to achieve adequate signal-to-noise ratio. As shown in the plot 410, the five pulses have a high peak power, which is significantly higher than power of ambient light.  Consequently, the five pulses can overwhelm the ambient light, resulting in high signal-to-noise ratio.In the plot 410, the five pulses have a same pulse duration.  For example, each pulse may have a pulse duration of 100 ns, and a time duration (e.g., 100 ms) between two adjacent pulses can be significantly longer than the pulse duration.  In other embodiments, the pulses may have different pulse durations or peak powers.  Likewise, time duration between two adjacent pulses can be different… (As shown from the figures, between periods, there is a pulse duration followed by a time duration when the structured light projector is not transmitting pulses of structured light. The number of light pulse transmissions is based on ambient light and will depend on achieving an adequate signal-to-noise ratio. Accordingly, it is understood that the pulsed illuminator is configured to dynamically adjust the number of light pulses). See Zhu: at least Figs. 2-3 and col. 12 line 30- col. 13 line 54, col. 15 line 13- col. 16 line 3 regarding multi-pulse sequence 210 may comprise multiple pulses 211. A multi-pulse sequence may comprise any number of pulses.  For example, at least one, two, three, four, five, six, seven, eight, nine, ten or more pulses may be generated within a short period of time Ti2 and form a multi-pulse sequence. The duration may be, for example, no more than 10 ns, 20 ns, 30 ns, 40 ns, 50 ns, 60 ns, 70 ns, 80 ns, 90 ns, 100 ns, 200 ns, 300 ns, 400 ns, 500 ns, 600 ns, 700 ns, 800 ns, 900 ns, 1 μs, 2 μs, 3 μs, 4 μs, 5 μs, or more.  The duration Ti2 of different multi-pulse sequences may or may not be the same.  In some cases, the duration Ti2 of consecutive multi-pulse sequences can be different.  The number of pulses in successive multi-pulse sequences may or may not be the same.  For example, there can be three pulses in a multi-pulse sequence encoded according to a coding scheme 201 and two pulses in a multi-pulse sequence encoded according to another coding scheme 209… The multiple pulses 211 may have varied amplitude (e.g., Am) or constant amplitude within a multi-pulse sequence 210.  For example, multiple pulses in a multi-pulse sequence encoded according to a coding scheme 205 may have varied amplitude(peak power)…(Accordingly, each of the light pulses in the sequence is emitted by the light source, in this case the Lidar, at a selected transmit power level. Further on, the pulses can be dynamically adjust)].

10.	Claims 6, 12-14, 21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tadmor et al.(US 2019/0181171 A1)(hereinafter Tadmor) in view of Hall(US 2019/0072771 A1)(hereinafter Hall) in further view of Zhu et al.(US 10,466,342 B1) and in further view of Lyu et al. (US 2020/0154015 A1)(hereinafter Lyu).
Regarding claims 6 and 21, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims.
Tadmor, Hall and Zhu do not explicitly disclose wherein the at least one light source includes a single-mode distributed feedback laser (DFB) and wherein the each of the plurality of emitted light pulses is generated by the single-mode DFB / wherein the at least one light source 
However, the use of single-mode distributed feedback laser (DFB) for sensing a scene was well known in the art at the time of the invention was filed as evident from the teaching of Lyu[See Lyu: par. 0176, 0180 regarding In the embodiment illustrated in FIG. 26, the light source 13 is an edge-emitting laser.  The light source 13 may be a DFB (Distributed Feedback Laser).  The light source 13 is configured to emit laser light into the accommodation cavity 121.].
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor, Hall and Zhu with Lyu teachings by including “wherein the at least one light source includes a single-mode distributed feedback laser (DFB) and wherein the each of the plurality of emitted light pulses is generated by the single-mode DFB / wherein the at least one light source includes a single-mode distributed feedback laser (DFB) configured to emit the plurality of light pulses” because this combination will have the advantage of providing an alternate configuration for the illumination of the imaging system when sensing a scene[See Lyu: par. 0176, 0180].
Regarding claims 12 and 27, Tadmor, Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims.
Tadmor, Hall and Zhu do not explicitly disclose wherein the plurality of emitted light pulses are emitted from a mobile phone including at least one front-facing camera / wherein the apparatus comprises a mobile phone including at least one front-facing camera.  
However, the application of pulsed illumination into a camera system for sensing a scene in mobile devices was well known in the art at the time of the invention was filed as evident from the teaching of Lyu[See Lyu:  at least Figs. 1, 14, 26, par. 0109-0110, 0176, 0180 regarding  As illustrated in FIGS. 1 and 14, an electronic device 100 includes a camera component 80 and a control system 30.  The camera component 80 includes a laser projector 10 and an infrared camera 20.  The electronic device 100 may be a mobile phone, a tablet computer, a smart watch, a smart wristband, a smart wearable device and the like… The laser projector 10 is capable of projecting laser light onto a target object, and the laser light may be infrared light, while the laser light projected by the laser projector 10 may be a pattern with specific speckle(s) or streak(s).  The infrared camera 20 is capable of collecting an infrared image of the target object or receiving a laser pattern modulated by the target object....In the embodiment illustrated in FIG. 26, the light source 13 is an edge-emitting laser.  The light source 13 may be a DFB (Distributed Feedback Laser).  The light source 13 is configured to emit laser light into the accommodation cavity 121.].
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor, Hall and Zhu with Lyu teachings by including “wherein the light pulses are emitted from a mobile phone including at least one front-facing camera / wherein the apparatus comprises a mobile phone including at least one front-facing camera” because this combination will have the advantage of providing an alternate mobile configuration for the illumination of the imaging system when sensing a scene[See Lyu:  at least Figs. 1, 14, 26, par. 0109-0110, 0176, 0180].
Regarding claims 13 and 28, Tadmor, Hall, Zhu and Lyu teach all the limitations of claims 12 and 27, and are analyzed as previously discussed with respect to those claims. Further on, Lyu teaches or suggests  wherein the plurality of received light pulses are reflected from a face of a user of the mobile phone[See Lyu:  at least Figs. 1, 14, 26, par. 0107, 0109-0110, 0176, 0180 regarding  As illustrated in FIGS. 1 and 14, an electronic device 100 includes a camera component 80 and a control system 30.  The camera component 80 includes a laser projector 10 and an infrared camera 20.  The electronic device 100 may be a mobile phone, a tablet computer, a smart watch, a smart wristband, a smart wearable device and the like… The laser projector 10 is capable of projecting laser light onto a target object, and the laser light may be infrared light, while the laser light projected by the laser projector 10 may be a pattern with specific speckle(s) or streak(s).  The infrared camera 20 is capable of collecting an infrared image of the target object or receiving a laser pattern modulated by the target object.... In an embodiment, a method for collecting the target image by the target camera includes: acquiring a distance between a human face and the target camera; adjusting a shooting frame rate of the target camera and/or an emission power of the laser module in the target camera according to the distance; controlling the laser module to emit laser light at the emission power, and controlling the target camera to collect the target image at the shooting frame rate…].
Regarding claims 14 and 29, Tadmor, Hall, Zhu and Lyu teach all the limitations of claims 13 and 29, and are analyzed as previously discussed with respect to those claims. Further on, Lyu teaches or suggests  further comprising: identifying or authenticating the face of the user based on the plurality of received light pulses / further comprising a processor configured to: identify or authenticate the face of the user based on the plurality of received light pulses[See Lyu:  at least Figs. 1, 14, 26, par. 0034, 0037, 0043, 0107, 0109-0110, 0176, 0180 regarding  As illustrated in FIGS. 1 and 14, an electronic device 100 includes a camera component 80 and a control system 30.  The camera component 80 includes a laser projector 10 and an infrared camera 20.  The electronic device 100 may be a mobile phone, a tablet computer, a smart watch, a smart wristband, a smart wearable device and the like… The laser projector 10 is capable of projecting laser light onto a target object, and the laser light may be infrared light, while the laser light projected by the laser projector 10 may be a pattern with specific speckle(s) or streak(s).  The infrared camera 20 is capable of collecting an infrared image of the target object or receiving a laser pattern modulated by the target object... In an embodiment, the MCU chip 230 may perform face recognition, face matching, liveliness detection, and may acquire depth information of the detected face, according to the target infrared image and the depth image…]. 
s 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tadmor et al.(US 2019/0181171 A1)(hereinafter Tadmor) in view of Hall(US 2019/0072771 A1)(hereinafter Hall) in further view of Zhu et al.(US 10,466,342 B1) and in further view of KRELBOIM et al.(US 2019/0346537 A1)(hereinafter Krelboim).
Regarding claims 7 and 22, Tadmor. Hall and Zhu teach all the limitations of claims 1 and 16, and are analyzed as previously discussed with respect to those claims.
Tadmor. Hall and Zhu do not explicitly disclose wherein the duration of each non-transmission portion of the sequence is an order of magnitude greater than a duration of each transmission portion of the sequence / wherein the duration of each non-transmission portion is an order of magnitude greater than a duration of each transmission portion.  
However, configuring the pulsed illumination for sensing a scene such that the duration of each non-transmission portion of the sequence is an order of magnitude greater than a duration of each transmission portion of the sequence was well known in the art at the time of the invention was filed as evident from the teaching of Krelboim[See Krelboim:  at least par. 0050 regarding burst mode is when a plurality of light pulses are generated at the beginning of a cycle of light pulses followed by a significant time delay before more light pulses are emitted.  For example, if light source 104 was to operate in a burst mode, a light pulse of 1 microsecond may be generated followed by a time delay of 9 microseconds before another light pulse is generated.  Using another example, a light pulse of 10 microseconds may be generated followed by a time delay of 100 microseconds.  After one hundred of such pulses, only millisecond was spent generating pulses (100x100                         
                            μ
                        
                    s) whereas 10 milliseconds were used as a time delay (100x100                         
                            μ
                        
                    s).  The number of light pulses and the type of light pulse may vary within a single burst and/or between bursts.].
  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tadmor. Hall and Zhu with Krelboim wherein the duration of each non-transmission portion of the sequence is an order of magnitude greater than a duration of each transmission portion of the sequence / wherein the duration of each non-transmission portion is an order of magnitude greater than a duration of each transmission portion” because this combination will have the advantage of providing an alternating pulsed illuminating configuration for the imaging system when sensing a scene[See Krelboim:  at least par. 0050].

References cited, not relied upon
12. 	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
WAN et al.(US 2015/0271476 A1)
Normand et al.(CA 2482402 C)
Normand et al.(EP 1493017 B1)

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482